69 F.3d 541
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Marcus Anthony JONES, Appellant,v.Ted BOEHM;  Debra Howenstine, Doctor;  Jerry Stevens, Nurse;Boone County Jail, Appellees.
No. 95-2279.
United States Court of Appeals, Eighth Circuit.
Nov. 2, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Missouri inmate Marcus Anthony Jones appeals the district court's1 order dismissing certain defendants and granting summary judgment to the remaining defendant in his 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record, we conclude no material error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE SCOTT O. WRIGHT, United States District Court for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri